OPINION
{¶ 1} This is an appeal from the judgment of the Allen County Court of Common Pleas which found Defendant-appellant, Matthew Jackson (Jackson), guilty of Importuning.
 {¶ 2} On November 15, 2002, Jackson was indicted on one count of Importuning pursuant to former R.C. 2907.07(E)(2), a felony of the fifth degree. The indictment arose from an incident wherein Jackson had several internet conversations with an officer of the Lima Police Department who was posing as a fourteen year old girl. After numerous discussions on the internet which included descriptions of sexual conduct and contact, Jackson and the officer agreed to meet in Lima. On September 23, 2002, Jackson traveled to Lima to meet with the "fourteen year old girl" and was subsequently arrested for importuning.
 {¶ 3} Jackson plead not guilty and filed a motion to dismiss alleging that former R.C. 2907.07(E)(2) was unconstitutional. The trial court denied Jackson's motion adopting the analysis inState v. Snyder (Mar. 6, 2003), Com Pl. Case No. CR 2002 0403. Consequently, Jackson negotiated a plea of no contest.
 {¶ 4} Jackson now appeals asserting a single assignment of error:
The trial court committed an error of law by denying themotion to dismiss and to find (sic) R.C. Section 2907.07(E)(2)unconstitutional.
 {¶ 5} This court, in State v. Snyder, Allen App. No. 1-03-4, 2003-Ohio-6399, recently addressed the same issues presented by Jackson in the instant appeal. Consequently, for the reasons set forth in Snyder, supra, we overrule Jackson's assignment of error and affirm the decision of the trial court.
Judgment affirmed.
Cupp and Bryant, JJ., concur.